PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Tavernier, et al.
Application No. 16/865,833
Filed: May 4, 2020
Attorney Docket No.: 
ORN-005C4/114384-5005
For: TARGETED MODIFIED TNF FAMILY MEMBERS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 20, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed February 2, 2022, which set a statutory period for reply of three months. Accordingly, the application became abandoned on May 3, 2022. A Notice of Abandonment was mailed on May 20, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Issue Fee Transmittal with payment of the issue fee of $600.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received May 20, 2022.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/JONYA SMALLS/Lead Paralegal Specialist, OPET